Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Shigeta (US 2019/0214651) is the closest prior art of record. However, the applicant’s amendments in conjunction with the applicant’s arguments submitted on 2/14/2022 are considered persuasive and thus the rejection has been withdrawn. Furthermore, US 2011/0143262 figure 4; Us 2012/0070760 figure 2; US 2014/0017589 figure 2; US 2013/0029247 figure 2; US 2017/0373325 figure 2 and US 2019/0044183 figure 1, are all relevant prior art. However, each of the mentioned prior arts are silent to the thickness of the impregnating portion is 25% or lower with respect to a total thickness of the microporous layer, as recited in independent claim 1. Therefore, the instant claimed invention is deemed novel and non-obvious contributing to the advancement of gas diffusion layers for fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724